Judgment, Supreme Court, New York County, entered March 27, 1974, unanimously reversed, on the law and on the facts, and a new trial granted solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent within 20 days of service upon him by the defendants-appellants of a copy of the order entered hereon, serves and files in thfe office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $80,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended and reduced, is affirmed, without costs or disbursements. In our opinion the amount awarded by the jury was excessive and a verdict in excess of the amount indicated is not warranted on this record. Concur — McGivern, P. J., Markewich, Lupiano and Tilzer, JJ.